UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6193


JASON W. HINES,

                     Plaintiff - Appellant,

              v.

CHESAPEAKE DETENTION FACILITY, Employees and Officers in their
individual capacity as representatives of the Chesapeake Facility and as Individuals;
CHRISTOPHER J. PURPURA,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-01186-RDB)


Submitted: June 30, 2021                                           Decided: July 14, 2021


Before WILKINSON, NIEMEYER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason W. Hines, Appellant Pro Se. Laura Mullally, Assistant Chief Counsel, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason W. Hines appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Hines v. Chesapeake Det. Facility,

No. 1:19-cv-01186-RDB (D. Md. Jan. 23, 2020). We deny Hines’ motions to appoint

counsel and to postpone the collection of funds. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2